Citation Nr: 1824975	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  08-15 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for carcinoma of the bladder and kidney, to include as due to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Justin G. Holbrook, Attorney


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from August 1960 to January 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In March 2012, the Board reopened the claim on appeal, and remanded it for development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran did not incur carcinoma of the bladder and kidney in service and this disability is not attributable to service, including exposure to ionizing radiation therein.


CONCLUSION OF LAW

Service connection for carcinoma of the bladder and kidney is not established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an April 2006 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records and Social Security Administration (SSA) records.

The claim was remanded in March 2012 to undertake development in accordance with 38 C.F.R. § 3.311.  Following the Board's remand, and as outlined below, this development was completed.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran served as an Air Policeman at Caribou Air Force Station, Loring Air Force Base, in Maine and asserts that he was exposed to ionizing radiation during this assignment.  He has stated that he patrolled a perimeter road by truck, where there were nuclear bombs 15 feet from the perimeter road.  He has also outlined that he checked the security of the structures which housed the bombs, was in close proximity to the bombs, and even touched them.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined in 38 C.F.R. § 3.309(d)(3)(i), (ii).

Diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.
Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, and notwithstanding the above, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.

The Veteran was assessed with bladder and kidney cancer in 1986, when he complained of voiding blood.  One physician has stated that "there is strong evidence" that the cancer "may be associated with ionizing radiation" and that exposure to ionizing radiation in service "may have been a carcinogenic precursor."  See August 2005 letter from L.E.G., M.D.  Another physician has indicated that it is his belief that "the constant exposure to ionizing radiation produced the carcinoma of [the Veteran's] kidney and bladder."  See October 2005 letter from F.P.B., D.O.

The Veteran did not participate in a radiation risk activity.  Although his service at Caribou Air Force Station involved service at a Nuclear Weapons Storage Area, regulations do not recognize this as a specific radiation risk activity.  38 C.F.R. § 3.309(d)(3)(i), (ii).

Following the Board's remand, the AOJ attempted to obtain any service records documenting any exposure to ionizing radiation, such as a DD Form 1141.  However, the repository returned a negative request, noting that there were no records of exposure to ionizing radiation. 

Of record is a November 2014 memorandum from the Department of the Air Force pertaining to radiation exposure and dose estimates in the Veteran's case.  The memorandum states that the Air Force found no internal or external radiation exposure data for the Veteran.  Notwithstanding, based on exposure evaluations of individuals operating around nuclear weapons, the Air Force estimated that the Veteran's exposure would have been well below 100 millirem (mrem) in a year.  The only exception the Air Force noted would be nuclear maintenance operations done on a routine basis.  In the Veteran's case, he did not perform such service, and the Air Force noted low exposure potential for an Air Policeman.  Notably, the Air Force memorandum states that the Veteran would not have been monitored for exposure given the circumstances of his service.  

A Radiation Review Memorandum from the Director, Post 9-11 Era Environmental Health Program (DEHP), written for the Under Secretary, dated in June 2017, notes the Veteran's history, as well as the estimated exposure outlined above.  The memorandum contains a medical opinion, in which it is stated that because the Veteran's lifetime total radiation did not exceed 10 mSv (10 rem) above natural background, it was unlikely that the carcinoma of the kidney and bladder were caused by exposure to ionizing radiation during service.  

Of record is a July 2017 memorandum from the Director of Compensation.  The memorandum outlines the Veteran's history, and cites the findings of the Radiation Review Memorandum.  Based upon a review of the matter, the Director concluded that there is no reasonable possibility that the Veteran's carcinoma of the kidney and bladder was the result of exposure to ionizing radiation in service.  

Entitlement to service connection for carcinoma of the bladder and kidney is not established.  With respect to establishing service connection on the basis of direct incurrence, the Board notes an absence of an in-service diagnosis of carcinoma of the bladder and kidney and that it was not until approximately 24 years after the veteran's discharge that he incurred carcinoma of the bladder and kidney.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, although it is conceded that the Veteran was exposed to some level ionizing radiation in service and dose estimates were obtained, the opinions of record reflect that it is unlikely that carcinoma of the bladder and kidney is attributable to this exposure.  It has been determined based upon the highest dose estimates that it is unlikely that the Veteran's carcinoma of the bladder and kidney cancer is related to his exposure to ionizing radiation.  Thus, although the Veteran may have a radiogenic disease, the evidence demonstrates it is unlikely due to his reported exposure.  As for establishing service connection on a presumptive basis, the Board notes that the carcinoma of the bladder and kidney is not among the chronic diseases subject to presumptive connection or as due to exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309(d).   Moreover, the Veteran did not participate in a radiation-risk activity and is not considered to be a radiation-exposed veteran.  38 C.F.R. § 3.309(d)(3)(i), (ii).  Accordingly, for these reasons, the Board finds that the preponderance of the evidence is against the claim and it must be denied.  Gilbert, supra.

In closing, the Board acknowledges the apparently favorable August and October 2005 private medical opinions.  However, neither of these opinions considers any dose estimate of exposure to ionizing radiation.  Thus, they are substantially outweighed by the remaining opinions of record that consider dose estimates and the actual circumstances of the Veteran's service.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As the preponderance of the competent evidence is against the claim, it must be denied.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for carcinoma of the bladder and kidney, to include as due to exposure to ionizing radiation is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


